December 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 STONEYWAY VILLAGE HOME OWNERS ASSOCIATION, INC., Appellant

NO. 14-15-00909-CV                          V.

     RODNEY HOLLOWAY AND JACQUELYN HOLLOWAY, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 23, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Stoneyway Village Home Owners Association, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.